DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There is a lacuna in the claim text, which renders the claim indefinite, because the term pathway is necessary to properly modify the limitation “mTOR/AKT/PI3K.”  The examiner respectfully suggests that the last clause of the claim should properly be: …or a modulator of the mTOR/AKT/PI3K pathway.  
	
Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Experimental Hematology (2010), 38(10), pp. 908-921.  
The treatment of malignant lymphoproliferative disorders (i.e. leukemias) by administering a GSK-3β inhibitor has been known in the art for some time.  For example, the cited reference, using cell lines (erythroleukemia (TF-1); lymphoma (U937); myelogenous leukemia (K562); acute myeloid leukemia (HL-60); acute lymphoblastic leukemia (CEM); acute T-cell leukemia (Jurkat and D1.1)) as well as cells obtained from patients (acute myeloid leukemia; acute lymphoblastic leukemia; Materials and Methods; page 917, column 1, Discussion).  Several GSK-3β inhibitors are used, among them are SB216763 and SB 415286 (page 909, column 1, Materials and Methods).  It is explicitly suggested that the GSK-3β inhibitor may be administered either alone or in combination with other chemotherapeutic agents for the treatment of leukemia (page 920, column 1, last paragraph).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 8, 10-13, 15 and 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over Experimental Hematology (2010), 38(10), pp. 908-921.  
Inventor teaches a method of treating a malignant lymphoproliferative disorder (i.e. leukemia) comprising administering an effective amount of a GSK-3β inhibitor wherein the disorder is Diffuse large B-cell lymphoma (claim 4).  Claim 5 teaches that the Diffuse large B-cell lymphoma is Double-Hit lymphoma.  Claim 8 teaches that disorder is chemotherapy-refractory.  Claims 10-13 teach specific GSK-3β inhibitors.  Claim 15 teaches that a second therapeutic is administered in a subtherapeutic amount in combination with the GSK-3β inhibitor.  Claims 17-29 teach characteristics or specific agents which are a second therapeutic administered in combination with the GSK-3β inhibitor.  
Experimental Hematology (2010), 38(10), pp. 908-921, using cell lines (erythroleukemia (TF-1); lymphoma (U937); myelogenous leukemia (K562); acute myeloid leukemia (HL-60); acute lymphoblastic leukemia (CEM); acute T-cell leukemia (Jurkat and D1.1)) as well as cells obtained from patients (acute myeloid leukemia; acute lymphoblastic leukemia; myelodysplastic syndrome) and additionally a mouse model of leukemia, demonstrated the usefulness of this general approach to leukemia treatment (abstract; page 909, column 1, Materials and Methods; page 917, column 1, Discussion).  Several GSK-3β inhibitors are used, among them are SB216763 and SB 415286 (page 909, column 1, Materials and Methods).  It is explicitly suggested that the GSK-3β inhibitor may be administered either alone or in combination with other chemotherapeutic agents for the treatment of leukemia (page 920, column 1, las paragraph).  
Inventor distinguishes over the cited art in what may be described as an optimization of the prior art method.  That is, inventor explicitly teaches sets of leukemias, or leukemias having certain characteristics (e.g. chemotherapy-refractory), sets of GSK-3β inhibitors, and sets of secondary therapeutic agents or their characteristics or amounts.  However, as the cited art makes clear, the prior art method - which is taught as a general strategic approach to the treatment of a wide variety of leukemias - is expected to be broadly applicable and efficacious in such applications.  That is the both point and the conclusion of the prior art investigation.  One of ordinary skill, before the effective filing date of the instant invention, would have understood this 
With specific respect to claims 10-13 (GSK-3β inhibitors) and 17-29 (second therapeutic agents e.g. anti-cancer agents), note also that is well settled that it is a matter of obviousness for one of ordinary skill to select a particular component from among many disclosed by the prior art, as long as it is taught that the selection will result in the disclosed effect.  In re Corkill, 771 F.2d. 1496, 1500 (Fed. Cir. 1985).  Even if selection is required from various lists of components to form a variety of effective combinations, the disclosure of a multitude of effective combinations does not render any particular combination less obvious.  Merck & Co. v. Biocraft Labs., Inc., 874 F.2d. 804, 807 (Fed. Cir. 1989).  
	With specific respect to claim 8 (chemotherapy-refractory leukemias) and claim 15 (subtherapeutic amount of a second therapeutic agent), these limitations - absent unexpected results - are fully encompassed by the general teaching of the cited art.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        2/12/2022